Title: To Alexander Hamilton from Josiah Parker, 9 July 1803
From: Parker, Josiah
To: Hamilton, Alexander



Macclesfield Virga July 9th. 1803
Dear Sir.

I trespass on your hospitality & former acquaintance to recommend to your civility in New York my friend M. M. Robinson esq. a neighbour of mine whose late bad health has determined him on a trip to the Eastward to endeavour to renevate himself; he is not a modern politician but an admirer of those men & measures that has brought our Country to its present State of affluence & respectability: all that I shall expect from you in respect to him is that you will be good enough to shew him a favourable countenance whilst in New york; he will not like most of my Country men who go abroad require any pecuniary aid—accept by best wishes for your health & prosperity.

Josiah Parker

